*1221{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Samuel Ray Smith II, Attorney Registration No. 0076242, last known business address in Cleveland, Ohio.{¶ 2} The court coming now to consider its order of December 6, 2017, wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent from the practice of law for a period of 18 months, with the final 12 months stayed on the condition that he engage in no further misconduct, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(24).{¶ 3} Therefore, it is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.{¶ 4} It is further ordered that the clerk of this court issue certified copies of this order as provided for in *784Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).{¶ 5} For earlier case, see Disciplinary Counsel v. Smith , 152 Ohio St.3d 131, 2017-Ohio-8821, 93 N.E.3d 955.